    Case: 1:17-cv-00884 Document #: 81 Filed: 10/07/19 Page 1 of 1 PageID #:1059




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JAMES L. ORRINGTON, II, D.D.S,                   )
P.C.,                                            )
on behalf of plaintiff and the class             )
members defined herein                           )       No. 17 CV 884
                                                 )
               Plaintiff,                        )       Judge John J. Tharp, Jr.
                                                 )
                                                 )
               v.                                )
                                                 )
SCION DENTAL, INC. and                           )
JOHN DOES 1-10,                                  )
                                                 )
               Defendants.                       )

                                     JUDGMENT ORDER

       This action having been decided by Judge John J. Tharp, Jr. on the defendant’s motion for

summary judgment, it is hereby ORDERED:

       Judgment is entered in favor of defendant Scion Dental, Inc. and against plaintiff James L.

Orrington, II, D.D.S., P.C. The defendant shall recover costs from the plaintiff.



                                                             DRAFT________________
Dated: October 7, 2019                                       John J. Tharp, Jr.
                                                             United States District Judge
